Order reversed upon the law and the facts, motion granted, and defendant held in contempt for failure to pay the alimony provided for in the judgment. Respondent may purge himself of the contempt by the payment of the amount of arrears due on May 11, 1931, to wit, $115, within six months from the entry of the order herein, either in a lump sum or in weekly installments. If bis circumstances are such that be is unable to pay the amount of alimony fixed by the judgment, respondent may make application at Special Term for a modification thereof. (Civ. Prac. Act, § 1170;  Burdick v. Burdick, 183 App. Div. 488.) Lazansky, P. J., Young and Hagarty, JJ., concur; Kapper, J., dissents and votes to affirm; Seudder, J., dissents upon the following ground: In the circumstances shown, the exercise of discretion by the court at Special Term seems to have been proper. Settle order on notice.